MEMORANDUM **
“Ameline provides no right for a defendant even to be present during” a hearing. United States v. Silva, 472 F.3d 683, 686 (9th Cir.2007). Defendant wasn’t entitled to be present at the limited remand hearing as a matter of Due Process because an Ameline remand requires only that the district court make a subjective determination about what it would have done had it known the Guidelines were advisory. It is therefore not a critical stage in the proceedings. Kentucky v. Stincer, 482 U.S. 730, 745, 107 S.Ct. 2658, 96 L.Ed.2d 631 (1987). Federal Rule of Criminal Procedure 43 doesn’t apply because an Ameline remand isn’t a “sentencing” proceeding within the meaning of that rule. Fed. R.Crim.P. 43(a)(3).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.